Title: Introductory Note: First Report on the Further Provision Necessary for Establishing Public Credit, [13 December 1790]
From: 
To: 


There are two drafts of this document in the Hamilton Papers, Library of Congress. The final version, which was submitted to the House of Representatives, is the National Archives. The first draft, which is in Hamilton’s handwriting, is printed below in essentially the same form in which it was written by Hamilton. In the margin of the first draft are queries and insertions in the text which were written by at least two unidentified writers. These marginal notes and insertions are indicated in the footnotes. The final version is also printed below. The second draft, which is partly in Hamilton’s writing and partly in that of a clerk, has been omitted, for it is exactly the same as the final version.
In this report all notes of a substantive nature have been made to the final version and not to the draft.
